[Cite as State v. McConville, 124 Ohio St.3d 556, 2010-Ohio-958.]




         THE STATE OF OHIO, APPELLANT, v. MCCONVILLE, APPELLEE.
       [Cite as State v. McConville, 124 Ohio St.3d 556, 2010-Ohio-958.]
Criminal law — Sexual-offender registration — R.C. 2950.11(F)(2) — Suspension
        of community-notification requirements — Effective date.
  (No. 2009-0893 — Submitted January 13, 2010 — Decided March 18, 2010.)
     APPEAL from the Court of Appeals for Lorain County, No. 08CA009444,
                        182 Ohio App.3d 99, 2009-Ohio-1713.
                                  __________________
                               SYLLABUS OF THE COURT
The community-notification provisions of R.C. 2950.11(F)(2) apply to defendants
        who are notified of their sexual-offender status after January 1, 2008, the
        effective date of the amendment of that section by 2007 Am.Sub.S.B. No.
        10.
                                  __________________
        CUPP, J.
        {¶ 1} We are asked to decide whether the community-notification
provisions of R.C. 2950.11(F)(2) apply to defendants who are notified of their
sexual-offender status after the effective date of the amendment of that section by
2007 Senate Bill 10, or whether R.C. 2950.11(F)(2) applies only to sexual
offenders whose status was determined under the legislation in effect prior to that
effective date.      Because we conclude that R.C. 2950.11(F)(2) applies to
defendants who are notified of their sexual-offender status after the January 1,
2008 effective date of the amendment of that section by Senate Bill 10, we affirm
the judgment of the court of appeals.
                                              I
                                  SUPREME COURT OF OHIO




        {¶ 2} Appellee, Stephen James McConville, pleaded guilty in July 2008
to rape and gross sexual imposition. At sentencing, appellee was notified that he
would be classified as a tier III sexual offender pursuant to the Adam Walsh Act,
R.C. 2950.01 et seq. The trial court detailed appellee’s registration and reporting
duties pertaining to the tier III classification, but the court conducted a second
hearing for further review of the community-notification requirement.                       After
reconvening for a hearing with respect to the community-notification requirement,
the trial court suspended the requirement. In making this decision, the trial court
considered statutory factors in conjunction with the appellee’s history and
character. The trial court determined that appellee was “unlikely to commit a
sexually oriented offense in the future, and that suspending the community
notification requirements of R.C. 2950.11(F)(1) [was] in the interest of justice.”
        {¶ 3} The appellate court affirmed.               We accepted review under our
discretionary jurisdiction. 122 Ohio St.3d 1501, 2009-Ohio-4233, 912 N.E.2d
106.
                                                II
        {¶ 4} The statute central to this matter is R.C. 2950.11, the revised
community-notification provision of Ohio’s Sex Offender Registration and
Notification Law contained in Senate Bill 10.                  2007 Am.Sub.S.B. No. 10,
effective June 30, 2007. Senate Bill 10 made revisions necessary to conform
Ohio’s sexual-offender laws to the federal Adam Walsh Child Protection and
Safety Act of 2006. Senate Bill 10, Title. This matter arises from appellee’s
notification of his sexual-offender classification under the provisions of Senate
Bill 10, most of which, including the amendment to R.C. 2950.11, became
effective January 1, 2008.1 Senate Bill 10, Sections 3 and 4. The parties do not


1. The R.C. 2950.11(F)(2) community-notification issue may also arise in a reclassification
context: if a sexual offender was not subject to community notification when his status was
determined under pre-Senate Bill 10 legislation but is automatically reclassified under Senate Bill




                                                2
                                      January Term, 2010




dispute that appellee is required by statute to be designated as a tier III sexual
offender and that, in addition to the registration and reporting requirements
imposed on appellee, the community-notification provisions detailed in R.C.
2950.11(A) apply unless the exception in R.C. 2950.11(F)(2) applies.                           R.C.
2950.01(G)(1)(a) and 2950.11(F)(1).                  Community notification involves the
“release of information about sex offenders and child-victim offenders to public
agencies and the general public [to] further the governmental interests of public
safety and public scrutiny of the criminal, juvenile, and mental health systems.”
R.C. 2950.02(A)(6). To advance the policy of the Sex Offender Registration and
Notification Law, a victim of a sexually oriented offense or a child-victim-
oriented offense is entitled to notification that the offender who committed the act
against the victim has registered and to notification of the offender’s address.
R.C. 2950.10.
         {¶ 5} Rather, the dispute here is whether R.C. 2950.11(F)(2) applies to a
defendant who is notified of his or her sexual-offender status after the effective
date of the amendment of that section by Senate Bill 10. That section vests the
trial court with the authority and discretion to determine whether the community-
notification requirement would apply to a particular offender. R.C. 2950.11(F)(2)
provides:
         {¶ 6} “The notification provisions of this section do not apply to a
person described in division (F)(1)(a), (b), or (c) of this section if a court finds at a
hearing after considering the factors described in this division that the person
would not be subject to the notification provisions of this section that were in the
version of this section that existed immediately prior to the effective date of this
amendment.”


10 into a status that does require community notification, R.C. 2950.11(F)(2) may be implicated.
However, a reclassification situation of this type is not presented in this case, and accordingly, we
express no opinion as to the operation of R.C. 2950.11(F)(2) in this regard.




                                                 3
                             SUPREME COURT OF OHIO




       {¶ 7} The remainder of the statute details the 11 factors the trial court
must consider to determine whether the sexual offender would have been subject
to community notification under prior law. R.C. 2950.11(F)(2)(a) through (k).
       {¶ 8} This appeal presents a matter of statutory interpretation. As a
general rule, the words and phrases of a statute will be read in context and
construed according to the rules of grammar and common usage. R.C. 1.42.
Moreover, there is no need for this court to apply the rules of statutory
interpretation when the language of a statute is plain and unambiguous and
conveys a clear and definite meaning. Meeks v. Papadopulos (1980), 62 Ohio
St.2d 187, 190, 16 O.O.3d 212, 404 N.E.2d 159, citing Sears v. Weimer (1944),
143 Ohio St. 312, 28 O.O. 270, 55 N.E.2d 413, paragraph five of the syllabus. In
such an instance, the provisions of the statute are applied, rather than interpreted.
State ex rel. Celebrezze v. Allen Cty. Bd. of Commrs. (1987), 32 Ohio St.3d 24,
27, 512 N.E.2d 332. It is with these precepts in mind that we review this matter.
                                        III
       {¶ 9} The state’s argument is that R.C. 2950.11(F)(2) gives the trial
court the discretion to suspend the community-notification requirement in
consideration of the statute’s listed factors only when the sexual offender’s status
was previously determined under the law in effect prior to Senate Bill 10. Thus,
according to the state, appellee may be relieved of the R.C 2950.11(F)
community-notification requirement only by the terms of R.C. 2950.11(H), since
appellee had not been classified prior to January 1, 2008. R.C. 2950.11(H) allows
a sexual offender who has been subject to the registration and reporting
requirements for 20 years to request removal of the originally imposed
community-notification requirement. The state further asserts that since appellee
has not been subject to the registration, reporting, and community-notification
requirements for 20 years, he is not qualified under R.C. 2950.11(H) for




                                         4
                               January Term, 2010




suspension of community notification and that the trial court erred when it failed
to impose that requirement.
       {¶ 10} We find that the language of R.C. 2950.11(F) is unambiguous.
Accordingly, the state’s argument is not persuasive. The language used in the
statute pertains to those sexual offenders whose status is determined after the
effective date of R.C. 2950.11 as amended by Senate Bill 10. The provision is
written in the present tense, referring to a “hearing” at which a judge “finds”
certain facts. The 11 factors of R.C. 2950.11(F)(2) are similarly written in the
present tense, indicating an evaluation presently taking place, and not one that has
already occurred. In contrast to the state’s position, the language of the statute
does not indicate that it applies only to those sexual offenders whose status had
been previously determined under the provisions of former R.C. Chapter 2950.
As a result, we decline to interpret the statute when no interpretation is required.
State ex rel. Celebrezze, 32 Ohio St.3d at 27, 512 N.E.2d 332; Meeks, 62 Ohio
St.2d at 190, 16 O.O.3d 212, 404 N.E.2d 159; R.C. 1.42.
       {¶ 11} Moreover, the language used in R.C. 2950.11(F) demonstrates that
in some circumstances, the legislature intended the trial court to have discretion
regarding the application of the community-notification requirement to a sexual
offender subject to the provisions of Senate Bill 10. The current version of R.C.
2950.11(F)(2) specifically provides that its notification provisions do not apply if
“the person would not be subject to the notification provisions of this section that
were in the version of this section that existed immediately prior to the effective
date of this amendment.”      As implied by the current language, former R.C.
2950.11(F) did not require community notification in all cases. Former R.C.
2950.11(F)(2), 2006 Am.Sub.S.B. No. 206. In other words, under the former law,
in the instances where community notification was not required, the legislature
granted the trial court discretion to determine whether to impose it in each
individual instance.



                                         5
                            SUPREME COURT OF OHIO




       {¶ 12} The revisions to R.C. 2950.11(F) made through Senate Bill 10
specifically refer to and incorporate the former community-notification
provisions. By so doing, the legislature expressed its will to continue the policy
of providing discretion to the sentencing judge in these circumstances, albeit with
additional guidance in the form of the factors now contained at R.C.
2950.11(F)(2)(a) through (k). Notably, ten of these eleven factors were also
present in former R.C. 2950.09(B)(3) to aid the court in determining whether an
offender was a sexual predator.      Thus, current R.C. 2950.11(F)(2) generally
reflects a continuation of that prior discretion and authority that the court had in
determining when community notification best serves the interests of justice.
       {¶ 13} Finally, we conclude that R.C. 2950.11(H) is not relevant to
community-notification determinations under R.C. 2950.11(F). R.C. 2950.11(H)
provides a manner in which to remove the community-notification requirement as
it pertains to an offender who is currently under a community-notification
sanction. This language contrasts distinctly with that used in R.C. 2950.11(F)(2),
which details the manner in which the community-notification requirement is
initially determined with respect to a defendant who is notified of his or her
sexual-offender status under the provisions of Senate Bill 10. Further, there is no
indication that these two divisions are to be read in conjunction with each other,
and there are no internal cross-references.        In fact, like the community-
notification requirement of R.C. 2950.11(F)(2), the current form of R.C.
2950.11(H) is also a continuation of its prior version.          See former R.C
2950.11(H), 2006 Am.Sub.S.B. No. 260. In sum, R.C. 2950.11(H) deals with an
issue completely separate from that which R.C. 2950.11(F) addresses and does
not apply to determinations regarding the application of the community-
notification requirement after the effective date of R.C. 2950.11 as amended by
Senate Bill 10.
                                        IV




                                         6
                                January Term, 2010




       {¶ 14} Based on the foregoing, we hold that the community-notification
provisions of R.C. 2950.11(F)(2) apply to defendants who are notified of their
sexual-offender status after January 1, 2008, the effective date of the amendment
of that section by Senate Bill 10. Accordingly, the judgment of the court of
appeals is affirmed.
                                                                Judgment affirmed.
       MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, and LANZINGER, JJ., concur.
                                __________________
       Dennis P. Will, Lorain County Prosecuting Attorney, and Billie Jo
Belcher, Assistant Prosecuting Attorney, for appellant.
       John M. Prusak, for appellee.
       Timothy Young, Ohio Public Defender, and Claire R. Cahoon, Assistant
Public Defender, urging affirmance for amicus curiae, Ohio Public Defender.
                           ______________________




                                            7